DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Re. Claims 1-4 and 12-14, the prior art does not disclose or reasonably suggest an optical chip package as required by the claim, specifically wherein the second transparent substrate has a tapered sidewall, in combination with the remaining features of the claims.
The most applicable prior art, Lin et al (US 10,083,921 B2), addressed in the Office Action mailed 4/27/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  Lin et al instead discloses vertical dielectric sidewalls.
Re. Claims 5 and 6, the prior art does not disclose or reasonably suggest anoptical chip package as required by the claim, specifically wherein the second recesshas a rounded corner, in combination with the remaining features of the claims.
The most applicable prior art, Lin et al (US 10,083,921 B2), addressed in the Office Action mailed 4/27/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.  The second recess of Lin et al is vertical, and does not comprise a rounded corner.
a first optical material layer disposed between the second surface of the first transparent substrate and the spacer layer, wherein a film stress of the first optical material layer is different than a film stress of the second optical material layer, in combination with the remaining features of the claims.
The most applicable prior art, Lin et al (US 10,083,921 B2), addressed in the Office Action mailed 4/27/21, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining features of the claims.
Re. Claims 15-29, the prior art does not disclose or reasonably suggest a method for forming an optical chip package as required by the claim, specifically comprising performing a thinning process on the first surface of the first transparent substrate and the second surface of the second transparent substrate, so that the thickness of the first transparentsubstrate is different than the thickness of the second transparent substrate; and performing a first dicing process through the use of a first dicing saw, to form a first opening in the scribe line region of the first transparent substrate and the scribe line region of the second transparent substrate, in combination with the remaining limitations of the claim.
The most applicable prior art, Lin et al (US 10,083,921 B2), discussed in the Office Action mailed 4/27/21, uses a laser to form the first opening (Fig 5D), and teaches against the use of a dicing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shen et al (US 9,653,422 B2) discloses a chip package and method for forming the same; and Huang et al (US 8,952,501 B2) discloses a manufacturing method for a chip package.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580.  The examiner can normally be reached on 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        8/12/21